HUNSTEIN, Chief Justice,
dissenting.
I write because I disagree with the majority that, absent objection, this Court cannot review an error affecting the fairness, integrity and public reputation of judicial proceedings caused by a trial court’s violation of its duty to maintain order and decorum in the courtroom. Even without application of the plain error rule here, I disagree with the majority that defense counsel’s failure to object was based on reasonable strategy and that no prejudice has been shown as a result of the assistant district attorney’s theatrical stunt. For these and other reasons set forth below, I respectfully dissent.
1. The majority, while stating that the trial court “would have been well within its right to control the courtroom by putting an end to the outrageous display of the prosecutor, even absent an objection from defense counsel, [cit.]” (emphasis supplied) Maj. Op., p. 356, refuses to address any error from the trial court’s failure to act, although that error was directly raised on appeal. See id. at p. 349 (trial court’s error in not stopping prosecutor’s birthday cake stunt waived for failure to object). What the majority fails to recognize, however, is that trial judges have not only the right to control their courtrooms: they have the duty to do so. R. W. Page Corp. v. Lumpkin, 249 Ga. 576, 581 (9) (292 SE2d 815) (1982) (setting forth the “obligation of the trial court to maintain dignity and decorum in the courtroom” (emphasis supplied)). See also Canon 3 (B) (3) of the Code of Judicial Conduct (“Q Judges shall require order and decorum in proceedings over which they preside”). In response to actions taken by the prosecutor that were so “outrageous” that the fairness, integrity and public reputation of this criminal proceeding clearly was adversely affected, I would hold under the exceptional circumstances present in this case that the absence of objection does not prevent this Court from reviewing the error caused by the trial court’s breach of its duty to maintain decorum in the courtroom.
Paul v. State, 272 Ga. 845 (3) (537 SE2d 58) (2000) completely supports, if not demands, that we review this error even without objection by counsel at the trial court level. Although the majority cites Paul for the proposition that our review of plain error is limited to death penalty cases and the violation of OCGA § 17-8-57, this misreads what we held in Paul, in which we applied and quoted with approval the Court of Appeals’ opinion in Almond v. State, 180 Ga. App. 475, 480 (349 SE2d 482) (1986). In the portion of the Almond opinion on motion for rehearing, the Court of Appeals held:
The United States Supreme Court has stated the general rule many times: “Tn exceptional circumstances, especially in criminal cases, appellate courts, in the public interest, may, of their own motion, notice errors to which no excep*358tion has been taken, if the errors are obvious, or if they otherwise seriously affect the fairness, integrity or public reputation of judicial proceedings.’ United States v. Atkinson, 297 U. S. 157, 160.” Silber v. United States, 370 U. S. 717, 718 (82 SC 1287, 8 LE2d 798) [(1962)]; accord [cits.].
Id. at 480. Finding “the facts of the case at the bar to be exceptional and to seriously affect the fairness, integrity, and public reputation of these judicial proceedings,” id., the Court of Appeals addressed the error asserted on appeal even though no objection had been made in the trial court. See also Putnam v. State, 231 Ga. App. 190 (3) (498 SE2d 340) (1998) (same); Kearney v. State, 184 Ga. App. 64, 66 (360 SE2d 633) (1987) (same). Of particular importance is the fact that Almond involved neither death penalty issues nor any violation of OCGA § 17-8-57. It is thus inappropriate to interpret Paul as limiting plain error to those situations. Rather, Paul must be read as this Court’s decision to adopt the plain error rule of Silber and Atkinson, supra, when we concluded that “the plain error rule should be applied to cases of [the] kind” addressed in Almond and then applied it to hold that the trial court’s error so “ ‘seriously affected the fairness, integrity, and public reputation of these judicial proceedings,’ ” quoting Almond, in order to hold that trial counsel’s failure to object did not preclude review of the issue on appeal. Paul v. State, supra, 272 Ga. at 848-849 (3). Accord Wright v. State, 274 Ga. 730 (3) (559 SE2d 437) (2002) (declining to review under the plain error rule the admission of certain hearsay statements not objected to at trial because defendant failed to demonstrate how the statements’ admission seriously affected the fairness, integrity and public reputation of the trial).
The record in this case establishes3 that the prosecutor, in the final moments of her concluding argument on behalf of the State, “clicked” her fingers at which signal one of the deputies in the courtroom turned out the lights4 and an associate prosecutor “popped out a cake out of a grocery bag” complete with eight candles, which were then lit with a lighter brought into the courtroom; the prosecutor and her associate then proceeded to sing to “dear Josef,” i.e., the deceased victim, the celebratory words to “Happy Birthday.”
*359There was no legitimate reason for what the prosecutor did. It was neither argument nor rebuttal, because there is nothing at all in the record about birthdays and birthday cakes to raise even the slightest possibility that the prosecutor was drawing a reasonable inference from the evidence presented or the arguments made by defense counsel. To the contrary, the evidence established that the victim’s family followed an austere lifestyle, including dietary restrictions, that eliminated the possibility of the victim experiencing the type of birthday event dramatized by the prosecutor.5 The prosecutor’s birthday production was not meant to be argument or rebuttal: it was a theatrical stunt spun out of pure fantasy. Its sole purpose was to prejudice the rights of appellants before the jury in an impermissible attempt to invoke the jury’s passions and divert the jury from the evidence.6 It offended the dignity and decorum of the court and violated every precept of professionalism and fair play. Yet the trial court did absolutely nothing. The event played itself out without the trial judge performing his duty to maintain decorum in the courtroom. Moreover, after observing this ‘“preposterous”’ performance, the trial court took no steps of any kind to minimize the prejudice. There was no rebuke to counsel; there was no direction to the jury to ignore the spectacle they had just witnessed; there was no charge to the jury that sympathy for the victim was to play no role in their verdict. See Division 3, infra.
The record is clear that the trial judge violated his duty to maintain order and decorum in his courtroom. Although he told the jurors in his pre-trial instructions that he was “going to make sure that the decorum of the court — that the decorum of the courtroom stays intact,” he took no action to stop an out-of-control prosecutor from turning his courtroom into a theater stage for her unprofessional behavior, which could only have left the jury with the impression that what she did was perfectly acceptable. It is beyond *360question in this exceptional circumstance that the trial judge’s failure to maintain the decorum of his courtroom was an error that seriously affected the fairness, integrity and public reputation of these criminal proceedings, such that “the plain error rule should be applied” to this case, Paul v. State, supra, 272 Ga. at 848 (3), and these convictions reversed.
2. Even treating this issue as arising solely under a claim of ineffective assistance of counsel, I cannot agree with the majority that the defense counsel’s failure to object was based on a reasonable strategy and thus did not constitute deficient performance.
First, I disagree with the conclusion drawn by the majority that counsel’s decision to remain silent here could qualify as reasonable due to counsel’s wish to avoid “run[ning] the risk of offending anyone on the jury.” Maj. Op., p. 354. A reasonable attorney does not stand by silently and allow the prosecutor to figuratively toss the victim into the jury box, with the resulting prejudice to counsel’s clients, out of concern that an objection essential to protecting the impartiality of the jury might “give the impression” that he was “disruptive.” No reasonable attorney would sacrifice a client’s fundamental right to a fair trial for such a ridiculous reason. Nor was counsel’s concern legally sustainable here where the trial court in its opening charge expressly instructed the jurors that “you should not be prejudice^] in any way against a lawyer who makes objections for the party he or she represents.” See Smith v. State, 267 Ga. 372, 374 (3) (477 SE2d 827) (1996) (“[q]ualified jurors under oath are presumed to follow the trial court’s instructions”).
I also disagree with the majority’s finding that defense counsel was not ineffective on the basis that defense counsel pursued a “reasonable” strategy by gambling that the prosecutor’s stunt would “backfire” on the prosecution. Maj. Op., pp. 354, 356. The majority even approves this strategy: “[i]ndeed, it cannot be said that the jury may not have been alienated by the prosecutor’s theatrical stunt during its closing argument.” (Emphasis supplied.) Id. at p. 354. The prosecutor’s stunt was intended to evoke sympathy for the victim so that the jury, diverted from the facts, would return a verdict based on passion, not the evidence and the law. How is it “reasonable” strategy for defense counsel to use the prosecutor’s improper stunt to elicit the opposite but equally improper effect in the jury? It is just as inappropriate for a jury to return a verdict based on prejudice or bias against the State as it is for the jury to return a verdict against the defense based on sympathy for the victim. A jury’s verdict must be based on the facts and the law, not passion or prejudice. Jackson v. State, 278 Ga. 235 (5) (a) (599 SE2d 129) (2004). I cannot agree with the majority’s holding that the strategy pursued by defense counsel was reasonable when that strategy is directly contrary to *361Georgia law. I would instead find that defense counsel performed deficiently by failing to object to the prosecutor’s theatrical performance.
3. Turning to the second prong of the Strickland v. Washington test, I disagree with the majority that appellants failed to establish prejudice from the birthday cake stunt. First, I disagree with the majority that the jury’s verdict can be interpreted in any manner as demonstrating a lack of prejudice. The Counts 3 and 4 felony murder charges on which the jury found appellants not guilty were predicated on the exact same allegations that served as the bases for the Count 2 felony murder/cruelty to children charge, as to which the jury found appellants guilty. It is notable that the jury chose to return its guilty verdict on the felony murder charge predicated on cruelty to children, i.e., the one felony most likely to be influenced by the State’s improper invocation of sympathy for the victim, as also reflected by guilty verdicts to felony cruelty to children charges in Counts 5, 10, and 12.7 The jury completely exonerated appellants of only one offense, the false imprisonment charge in Count 7 (which reiterated the “wooden box” confinement alleged in the Count 2 felony murder/cruelty to children charge), and found appellants guilty of lesser included offenses only as to the malice murder count and the Count 14 cruelty charge (by delaying medical treatment), which is more a comment on the weakness of the State’s evidence to support those charges than the lack of any prejudice resulting from the prosecutor’s birthday cake stunt.
Moreover, unlike the situation in Davis v. State, 285 Ga. 343 (2) (676 SE2d 215) (2009), where the prosecutor dimmed the lights and called for a moment of silence while spotlighting photos of the victims admitted into evidence, no instruction was given here by the trial court to “cure” the prejudice. Notwithstanding the prosecutor’s behavior, the jury was never charged that “they could only consider the evidence and the law as charged, and that sympathy for the victim . . . should play no role in their verdict. [Cit.]” Id. at 344-345 (3).8
The prosecutor’s behavior cannot be considered in the same light as some incidental statement or minor aberration made in the course of her closing argument. It was an unprofessional tactic undertaken for the purpose of ensuring that the State obtain a conviction. It is difficult if not impossible to imagine that the minds *362of the jurors would not have been influenced by the spectacle they observed. I would find that prejudice to appellants was so highly probable as a result of the prosecutor’s unprofessional conduct that the majority is not justified in assuming its non-existence.
4. “From beginning to end, judicial proceedings conducted for the purpose of deciding whether a defendant shall [be sentenced to life in prison for murder] must be conducted with dignity and respect.” Wellons v. Hall, _ U. S _ (130 SC 727, 175 LE2d 684) (2010) (vacating judgment to reconsider evidentiary effect of gag gift given to judge and bailiff by jurors). While that case involved the death penalty, I would apply its standard to this case as well. But the behavior at issue here was no juror-initiated tasteless gag gift. It was an assistant district attorney — an officer of the court and a representative of the State of Georgia — who debased the dignity and respect of these criminal proceedings. Rather than “adher[ing] to the highest standards of professionalism and proper courtroom decorum [cits.],” Gissendaner v. State, 272 Ga. 704, 713 (10) (532 SE2d 677) (2000), this prosecutor embarrassed every member of our profession with her behavior. The uncontroverted evidence of the events orchestrated by the prosecutor and performed in front of the jury with the tacit permission of the trial court establishes conclusively that the prosecutor did not concern herself with appellants’ right to a fair trial. She cared only to win at any cost without regard to how unfair, how undignified, how disrepectful her actions were.
We cannot lose sight of the fact that the legitimacy of our criminal justice system is undermined when we allow proceedings to be conducted in such a manner that they are rightfully perceived to be unfair. As critically important as the constitutional rights of criminal defendants are, those rights are not the only matters that must concern us. We do a disservice to victims, witnesses, jurors, the bench and bar, and the people of the State of Georgia in general when we do not uphold the dignity and integrity of our criminal justice proceedings. Prosecutorial misconduct of this nature is never harmless because, regardless of the particular verdict rendered, the misconduct damages the perception of fairness of trials that is essential to the effectiveness of the system itself. See Richmond Newspapers, Inc. v. Virginia, 448 U. S. 555 (100 SC 2814, 65 LE2d 973) (1980) (Brennan, J., concurring).
Our courtrooms are not theaters; the participants in a criminal trial are not actors in reality television programs. It is not enough to “frown on” behavior that undermines the very foundation of the criminal proceedings. We have to stop it. And the only effective means of stopping it is to punish this behavior in the strongest *363possible manner. The only thing that gets attention is reversal.9 See, e.g., Braithwaite v. State, 275 Ga. 884 (2) (b) (572 SE2d 612) (2002), which demonstrates the continued use of “golden rule” arguments by prosecutors despite this Court’s unequivocal condemnation of their use.
Decided November 8, 2010
Reconsideration denied December 14, 2010.
Edwin J. Wilson, for appellant (case no. S10A1281).
Samuel J. Harris, for appellant (case no. S10A1282).
Patrick H. Head, District Attorney, John R. Edwards, Eleanor A. Dixon, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Jason C. Fisher, Assistant Attorney General, for appellee.
For these reasons I would reverse these convictions based on the State’s deliberate behavior that deprived appellants of their fundamental right to a fair trial.10
I am authorized to state that Justice Benham joins in this dissent.

 I do not address the majority’s resolution of the trial court’s exclusion of the Court TV DVD because I find that the testimony of the witnesses at the hearing on appellants’ motion for new trial is adequate for the Court’s consideration of this point of error. See Wright v. Texas, 178 SW3d 905, 917 (Tex. App. 2005).


 Although case law reflects that other prosecutors have dimmed the courtroom lights in closing argument, see Davis v. State, 285 Ga. 343 (2) (676 SE2d 215) (2009), they did so to highlight evidence properly admitted in the case:


 Although it seriously concerns me, I do not address the possibility that, by introducing the birthday cake, the prosecutor was deliberately provoking an intolerant attitude in the jury toward the religious beliefs practiced by appellants, particularly in regard to their strict nutritional eating habits. But I question the legal consequences had this birthday stunt been used in a case involving defendants who, e.g., were members of Jehovah’s Witness, a religious denomination with beliefs against observing birthdays. See generally Roy, The Establishment Clause and the Concept of Inclusion, 83 Ore. L. Rev. 1, 39 (2004); Waites v. Waites, 567 SW2d 326 (Mo. 1978).


 I am giving the prosecutor the benefit of the doubt by concluding that her motive for pulling this stunt was simply to evoke sympathy for the victim in an unprofessional attempt to obtain guilty verdicts at any cost, as this motive is less offensive than the other possible motive raised by this case, i.e., that she was deliberately pandering to the television audience observing the proceedings on Court TV See defense counsel’s testimony at the hearing on appellants’ motion for new trial (“I understand the cameras were rolling and everybody wants to be Nancy Grace’s friend”).


 Of course, the jury’s verdict could also he explained hy the reasonable possibility that it concluded, with only one victim, that appellants should not he found guilty of more than one murder charge.


 The transcript reveals that no charge on this issue was given to the jury in the pre-trial instructions.


 Even reversal will not work to alter the behavior of certain professionally-challenged prosecutors aiming for a career elsewhere, such as on television.


 I address the error committed by the trial court in its charge on involuntary manslaughter because the issue may occur on retrial. The jury was charged that it could find appellants guilty of involuntary manslaughter based on either reckless conduct or battery. As in Drake v. State, 288 Ga. 131 (702 SE2d 161) (2010), the verdict form did not enable the jury to specify which misdemeanor served as the basis for the guilty verdict the jury returned on involuntary manslaughter as a lesser included offense of malice murder, creating the potential for conflict when the jury then returned a guilty verdict on felony murder based on cruelty to children. Unlike Drake, however, the jury here was not properly instructed. In its charge to the jury about criminal intent, the trial court instructed the jury that “intent is an essential element of any crime” (emphasis supplied) but the trial court never defined or otherwise instructed the jury on criminal negligence. The jury was instructed that criminal intent “may he inferred from acts and conduct, or it may be . .. inferred when it is the natural and necessary consequence of the act” but received no information from the trial court that would have enabled the jury to understand that persons who commit reckless conduct by “consciously disregarding a substantial and unjustifiable risk [of] causing] harm or endangering] the safety of the other person,” as charged, are not acting with criminal intent that may be inferred from their acts but were instead acting with criminal negligence. While the trial court in Drake expressly alerted the jury to the fact that reckless conduct was not a crime involving criminal intent, the trial court here left the jury utterly clueless. But for the fact that the victim here sustained several injuries, see Jackson v. State, 276 Ga. 408, 411 (c) (577 SE2d 570) (2003), I would not he able to agree with the majority that no mutually exclusive verdict was returned in this case.